M z%~ﬂWmWXWu-J~MN» .

FILED

MAY - 6 2015

Clark. U.s. 0131mm Bankruptcy
Courts for the District of Columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Rochelle Driessen,

Plaintiff,

Case: 1:15-cv-00693
Assigned To : Unassigned
Assign. Date : 5/6/2015
Description: Pro Se Gen. Civil

V.

Federal Bureau of Investigation et al.,

vvvvvvvvv

Defendants.

MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis. The application will be granted and the complaint will be dismissed. See 28
U.S.C. § 191 5(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that the complaint
fails to state a Claim upon which relief may be granted).

Plaintiff, a Florida resident, alleges that the FBI informed her in February 2015 that she
had won $1.5 million from the UK. Mega Millions Lottery. She sues the FBI and the UK
Lottery for allegedly depriving her of due process “by failing to transfer Plaintiff‘s lottery
winnings from the bank registered to the lottery organization . . . pursuant to the Electronic
Funds Transfer Act. “ Compl. 1i 1. The questionable attachments to the complaint, one of which
includes a demand for a $398 processing fee that plaintiff wisely questions having to pay, see id.
1i 9, are telltale signs ofa scam. See Compl. Ex. G (directing payment ofthe processing fee “via
Western Union" to a “cashier” in Abidjan, Ivory Coast). Indeed, the Federal Trade Commission
(“FTC”) warns against this very type and informs: “[t]he truth is that no government agency . . .

is involved, and there are no winnings.” Gov’t Imposter Scams, You’ve “Won” 3 Lottery or

1

Sweepstakes, https://www.consumer.ftc. gov The FTC further informs the public that agencies
and federal employees do not “ask people to send money for prizes” and are not “permitted to

ask you to wire money[.]” Id. Hence, this case will be dismissed. A separate Order

accompanies this Memorandum Opinion.

   

A;

United St

 

Date: April 3‘ ,2015 District Judge